Citation Nr: 1035270	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  03-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an initial compensable rating for scalp 
laceration.

6.  Entitlement to an initial compensable rating for residuals of 
a nondisplaced fracture of distal shaft of left radius prior to 
September 9, 2004, and a rating in excess of 10 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and C. L.


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to May 1979.  
He had additional service with the New Mexico Air National Guard 
and retired from the Air National Guard in September 1994.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in November 2001 and May 2004 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The November 2001 rating decision, in pertinent 
part, granted service connection for scalp laceration and 
residuals of a nondisplaced fracture of distal shaft of left 
radius, each rated as noncompensable, and denied service 
connection for bronchitis and asthma.  The May 2004 rating 
decision, in pertinent part, denied service connection for 
hypertension and sinusitis.  A subsequent October 2004 rating 
decision granted a 10 percent disability rating for the residuals 
of a nondisplaced fracture of distal shaft of left radius, 
effective September 9, 2004.

In August 2010, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bronchitis, 
asthma, and sinusitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In August 2009, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew the claims of entitlement to service 
connection for hypertension and increased ratings for scalp 
laceration and residuals of a nondisplaced fracture of distal 
shaft of left radius.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
Veteran on the issues of entitlement to service connection for 
hypertension and increased ratings for scalp laceration and 
residuals of a nondisplaced fracture of distal shaft of left 
radius are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must be 
in writing.  38 C.F.R. § 20.204(c).

In November 2001, the RO issued a rating decision which, in 
pertinent part, granted service connection for scalp laceration 
and residuals of nondisplaced fracture of the left distal radius 
shaft, each rated as noncompensable, effective March 19, 2001.  
In May 2004, the RO issued a rating decision which, in pertinent 
part, denied service connection for hypertension. 

The Veteran's June 2002 notice of disagreement requested 
increased ratings for the scalp laceration and residuals of a 
nondisplaced fracture of distal shaft of left radius.  In January 
2005, the Veteran submitted a notice of disagreement with the May 
2004 decision denying service connection for hypertension.  The 
December 2002 and May 2005 statements of the case (SOCs) also 
pertained to those issues on appeal, respectively.  An October 
2004 rating decision granted a 10 percent rating for residuals of 
a nondisplaced fracture of distal shaft of left radius, effective 
September 9, 2004, but did not constitute a full grant of the 
benefit sought.  Thus, the Veteran's claim for an increased 
evaluation for the service-connected residuals of a nondisplaced 
fracture of distal shaft of left radius remained on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).  Subsequent March 2006, 
July 2006, and May 2008 supplemental SOCs (SSOCs) pertained to 
those issues on appeal.  The Veteran's June 2008 VA Form 9, 
Substantive Appeal, indicated he was appealing all issues given 
in the statement of the case.

By means of statements submitted to the RO in August 2009, the 
Veteran indicated that he was withdrawing the issues of service 
connection for hypertension and increased initial evaluations 
scalp laceration and residuals of a nondisplaced fracture of 
distal shaft of left radius.  Accordingly, for those matters 
there remain no allegations of fact or law for appellate 
consideration and the Board does not have jurisdiction to review 
them.  They are dismissed without prejudice.

As previously stated, the issues of entitlement to service 
connection for bronchitis, asthma, and sinusitis are addressed in 
the remand section below.


ORDER

The appeal as to the issue of service connection for hypertension 
is dismissed.

The appeal as to the issue of an initial compensable rating for 
scalp laceration is dismissed.

The appeal as to the issue of an initial compensable rating for 
residuals of a nondisplaced fracture of distal shaft if left 
radius prior to September 9, 2004 and a rating in excess of 10 
percent thereafter is dismissed.


REMAND

Initially, the Board notes that the Veteran was in the Air 
National Guard of New Mexico.  Active military, naval, or air 
service includes active duty, any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in the line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was disabled or 
died from an injury incurred or aggravated in the line of duty. 
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes 
full-time duty performed by members of the National Guard of any 
State or the Reserves. 38 C.F.R. § 3.6(c) (2009).  INACDUTRA 
includes duty other than full- time duty performed by a member of 
the Reserves or the National Guard of any State. 38 C.F.R. § 
3.6(d) (2009).  Therefore, verification of all dates and types of 
service (i.e., ACDUTRA or INACDUTRA) that the appellant performed 
in the Reserves or Air National Guard must be obtained.

The Board finds that a new VA examination is in order to identify 
the nature and etiology of any current respiratory disorder to 
include bronchitis, asthma, and sinusitis.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009) (VA will 
provide a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines it is 
necessary to decide the claim).

A review of the evidence of record reflects that the Veteran was 
diagnosed with various respiratory disorders in service.  A May 
1973 service treatment record indicates a diagnosis of flu like 
syndrome with bronchitis.  An October 1974 treatment report 
indicates a diagnosis of bilateral lower lobe pneumonia.  
According to a May 1978 treatment report, the Veteran was 
diagnosed with sinusitis.  A record from the Veteran's Air 
National Guard service notes his history of sinusitis and 
pneumonia, and indicates that the Veteran was taking medication 
occasionally for exercise-induced asthma. (See Report of Medical 
History dated in April 1990).  The Veteran's post-service 
treatment records show diagnoses of asthma and sinusitis.  A 
September 2003 VA examination indicates a diagnosis of bronchial 
asthma.  VA treatment records dated in 2006 reflect diagnoses of 
asthma and sinusitis.  A November 2007 VA examination notes that 
asthmatic bronchitis was not found.  The examiner further 
reported that the Veteran's lungs were clear to auscultation and 
that pulmonary function tests dated in December 2007 revealed 
normal pulmonary function.  Despite the recent negative findings, 
the Veteran reports that he is currently being treated for asthma 
and sinusitis.

Under the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), VA is obliged to provide an 
examination when the record contains competent evidence that: 1) 
the claimant has a current disability or signs and symptoms of a 
current disability; 2) the record indicates that the disability 
or signs and symptoms of disability may be associated with active 
service; and, 3) the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d).  The evidence of a link between current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  The threshold for the duty to get an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Prior to any examination, the RO/AMC should ask the Veteran to 
identify any outstanding records of pertinent VA and private 
treatment not previously obtained, and obtain those records.  At 
the hearing, the Veteran indicated that he is being treated at 
William Beaumont Army Medical Center and received treatment at a 
VA facility in El Paso, Texas.  The record includes VA treatment 
records dated from January to March 2006.  The RO should attempt 
to obtain treatment records from William Beaumont Army Medical 
Center, VA treatment records from El Paso dated since March 2006, 
and any private records not previously identified.  All efforts 
to obtain records and the results should be documented in the 
record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the appropriate service 
department including, but not limited to, the 
National Personnel Records Center (NPRC), the 
Air Reserve Personnel Center (ARPC), and any 
other appropriate State or Federal agency in 
an attempt to verify the specific dates of 
the Veteran's ACDUTRA, and/or INACDUTRA.  The 
claims folder should document the efforts 
made to obtain these records along with any 
negative responses.  The RO should summarize 
any verified ACDUTRA and INACDUTRA for the 
examiner.  If the personnel records cannot be 
obtained, a letter should be sent to the 
Veteran informing him of the steps taken to 
obtain the records, listing alternative 
sources, and requesting him to furnish any 
such records in his possession or to identify 
the possible location of such records.

2.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain any 
VA and/or private records of pertinent 
treatment that are not yet on file.  This 
should include requests for VA records from 
El Paso dated from March 2006 and treatment 
records from William Beaumont Army Medical 
Center as noted above.  All record obtained 
must be associated with the claims file.  All 
efforts to obtain records and the results 
should be documented in the record.

3.  After receipt of any additional records, 
make arrangements with the appropriate VA 
medical facility for the Veteran to undergo a 
VA examination to obtain a medical opinion 
concerning the nature, etiology, and probable 
time of onset of any respiratory disorder 
which he currently has.  The Veteran's claims 
file must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  A notation 
to the effect that this record review took 
place should be included in the report of the 
physician.  All tests and studies deemed 
necessary by the examiner should be 
performed.

Based on a review of the claims file and the 
clinical findings on examination, the 
examiner should provide a diagnosis for any 
current respiratory disorder, to include 
bronchitis, asthma and/or sinusitis.  
Additionally, the VA examiner should indicate 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that any respiratory disorder currently 
present, to include bronchitis, asthma, and 
sinusitis, was incurred during a period of 
verified active duty, ACDUTRA or INACDUTRA or 
as a consequence of service.  The examiner 
should be instructed to consider the 
Veteran's service history, including 
complaints of in-service respiratory symptoms 
and treatment.  The examiner should provide a 
rationale for any opinion provided.  A copy 
of the examination report and opinion should 
be associated with the Veteran's VA claims 
folder.

4.  The RO/AMC should then adjudicate the 
claims for service connection for bronchitis, 
asthma, and sinusitis.  If the benefits 
sought remain denied, issue the Veteran and 
his representative a supplemental statement 
of the case (SSOC).  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


